HamiltoN, Judge,
delivered tbe following opinion:
A verdict was rendered in this case for $300 in favor of the plaintiff, and a motion is now made to set this verdict aside on insufficiency of evidence, and alleging that the verdict is-against the law.
1. No reason appears why it is against the law. The court left the question of damages and amount to the jury, and no reason appears for thinking that the charge of the court was disregarded.
2. A question in the case was whether the plaintiff had been arrested or restrained at the instance of the defendants. The plaintiff testified one way, and he was contradicted by the defendant and others. The question as to which version was the more credible was for the jury, not for the court, and the jury believed the plaintiff. The court does not think that it *505should interfere with this conclusion of the jury, even though, the court might reach a different conclusion.
3. Damages to be allowed might arise from the mortification■ of the plaintiff, and also from injury to his business. For thm former there is no standard, except perhaps in the station in life-of the party. As to the latter, there was little evidence. The-principal business of the plaintiff seems to have been that of agent for the defendants, but there was some evidence that his-business possibilities had been broken up altogether. It maybe that the jury gave too much, but that would amount to a. difference of opinion between court and jury as to damages, and' this court has always declined to interfere, unless, perhaps, in. extreme cases. Quiles y Perez v. Valdez [ante, 485].
There is involved not so much a question of what the court would allow as of establishing that verdicts obtained after careful trial will not be lightly disturbed.
The motion must therefore be denied, and it is so ordered..